            IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       W EST ERN DIVISION
                        No. 5:17-CV-00526-FL

 SAMUKA DONZO,                            )
                                          )
              Plaintiff,                  )
                                          )
v.                                         )
                                           )
                                           )   ORDER
 ANDREW SAUL,                             )
 Commissioner of                          )
 Social Security                          )
                                          )
              Defendant.                  )
                                          )
                                          )

      Upon consideration of Plaintiff’s motion for attorney’s fees pursuant to 42

U.S.C. § 406(b), Defendant’s response lacking an objection thereto, it is hereby

      ORDERED that Plaintiff’s counsel is awarded an attorney’s fee pursuant to

42 U.S.C. § 406(b), in the amount of $12,480.00 (25 percent of the past-due benefits)

paid from past due benefits. Further, Plaintiff’s counsel did not receive an EAJA

fee award.




      This the 23rd day of April, 2020.



                                  _______________________________
                                 LOUISE W. FLANGAN
                               UNITED STATES DISTRICT JUDGE




         Case 5:17-cv-00526-FL Document 37 Filed 04/23/20 Page 1 of 1
